DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed April 20, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 1-4, 6-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The method defined by claim 1, comprising, after the adapter is adhered to the photonic die, encapsulating the adapter in an encapsulant; and performing a planarization process to reveal the adapter in combination with all of the other limitations of claim 1;   
The method defined by claim 10, wherein the encapsulating the adapter and the electronic die comprises: dispensing the encapsulant; and polishing the encapsulant until the second material is exposed in combination with all of the other limitations of claim 10;  or
The method defined by claim 16, including the claimed order of steps comprising encapsulating the electronic die and the adapter in an encapsulant; attaching a coupler to the adapter, with the coupler aligning to the first ring; and attaching a lamp to the adapter, with the lamp aligning to the second ring in combination with all of the other limitations of claim 16. 
Claims 2-3, 6-9, and 21 depend from claim 1; claims 11, 12, 14, 15, and 22 depend from claim 10; and claims 17-20 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874